Appeal Dismissed and Memorandum Opinion filed February 21, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-01044-CV


                    GILBERT FLORES ROSAS, Appellant

                                        V.

                         KARINA VARGAS, Appellee

                   On Appeal from the 507th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-39386


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed December 4, 2018. The notice of
appeal was filed November 30, 2018. To date, our records show that appellant has
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless party is excused by statute or by appellate rules from paying

                                         1
costs). Tex. Gov’t Code Ann. § 51.207.

      On January 15, 2019, this court ordered appellant to pay the appellate filing

fee on or before January 30, 2019, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).



      PER CURIAM



      Panel consists of Justices Wise, Zimmerer, and Spain.




                                         2